               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA       ir ^ I' I            !'
                        Richmond Division                P
                                                         U        Ml 15 2019         iJ;
KELVIN J, MILES,
                                                             CLERK, U.S. DiSTRiCT COURT
     Plaintiff,                                                    Richmond, v/a

V.                                     Civil Action No. 3:18CV839

UNITED STATES OF AMERICA,

     Defendant.




                        MEMORANDUM OPINION


     Kelvin J. Miles, a federal inmate, submitted this civil action

and applied to proceed iji forma pauperis.    The pertinent statute

provides:

          In no event shall a prisoner bring a civil action
     [in forma pauperis] if the prisoner has, on 3 or more
     prior occasions, while incarcerated or detained in any
     facility, brought an action or appeal in a court of the
     United States that was dismissed on the grounds that it
     is frivolous, malicious, or fails to state a claim upon
     which relief may be granted, unless the prisoner is under
     imminent danger of serious physical injury.

28 U.S.C. § 1915(g).   Miles has at least three actions that have

been dismissed as frivolous, malicious or for failure to state a

claim upon which relief could be granted.    See Miles v. Md. Parole

Comm., No. AW-08-2295, 2008 WL 7706613, at *3 n.3 (D. Md.           Sept.

24, 2008) (citations omitted).   Miles's current complaint does not

demonstrate that he is in imminent danger of serious physical harm.
